MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 5 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 24, 2014, the cause upon appeal to
revise or reverse your judgment between

San Antonio Water System, Appellant

V.

Beatriz Smith, Appellee

No. 04-13-00898-CV and Tr. Ct. No. 383935

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
of December 5, 2013, denying the San Antonio Water System’s plea to the
jurisdiction, is AFFIRMED.

     We ORDER that Beatriz Smith recover her costs of this appeal from the
San Antonio Water System.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 3, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00898-CV

                                   San Antonio Water System

                                                     v.

                                             Beatriz Smith

             (NO. 383935 IN COUNTY COURT AT LAW NO. 5 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          PAUL CAMPOLO
MOTION FEE                         $10.00   E-PAID          CLARISSA RODRIGUEZ
CLERK'S RECORD                    $146.00   PAID            CLARISSA RODRIGUEZ
CLERK'S RECORD                    $146.00   PAID            CLARISSA RODRIGUEZ
REPORTER'S RECORD                 $137.00   PAID            DENTON, NAVARRO, ROCHA, & BERNAL, PC
STATEWIDE EFILING FEE              $20.00   PAID            DENTON NAVARRO ROCHA BERNAL
FILING                            $100.00   PAID            DENTON NAVARRO ROCHA BERNAL
INDIGENT                           $25.00   PAID            DENTON NAVARRO ROCHA BERNAL
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            DENTON NAVARRO ROCHA BERNAL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 3, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853